Case 2:17-cr-00020-LGW-BWC Document 439 Filed 10/06/20 Page 1 of 3


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 2:11 pm, Oct 06, 2020
Case 2:17-cr-00020-LGW-BWC Document 439 Filed 10/06/20 Page 2 of 3
Case 2:17-cr-00020-LGW-BWC Document 439 Filed 10/06/20 Page 3 of 3
